Citation Nr: 1450062	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A hearing was held before a Veterans Law Judge by videoconference from the RO in April 2014.  The Veteran submitted additional evidence at that time, along with a waiver of the RO's initial consideration.  Unfortunately, the Board was unable to produce a written transcript of that proceeding due to technical difficulties making the audio recording unavailable.  The Veteran requested a new hearing, and a videoconference hearing was held before the undersigned Veterans Law Judge in September 2014.  38 C.F.R. § 20.717 (2014).  A transcript of the hearing is of record.

The Virtual VA electronic claims file contains the September 2014 Board hearing transcript and VA treatment records considered by the RO.  The Veterans Benefits Management System contains additional correspondence related to the scheduling of the new hearing.


FINDING OF FACT

The Veteran's tinnitus is related to his active service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred tinnitus from exposure to excessive noise during his military service; he has indicated that he has not been exposed to that level of noise since service.  See, e.g., April 2014 written statement; September 2014 Bd. Hrg. Tr. at. 3-10.  The service records show that the Veteran's military occupation specialty was armor crewman.  His competent and credible reports of in-service noise exposure are therefore consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2002).  In addition, the Veteran has a current diagnosis of tinnitus.  See, e.g., February 2011 VA examination.

Thus, the dispositive issue is whether there is a relationship between his current tinnitus and in-service noise exposure.

A February 2011 VA examiner determined that the reported tinnitus was less likely as not caused by or a result of noise exposure while in service.  In so finding, the examiner indicated that it was reasonable to assume that the Veteran was exposed to hazardous noise levels while in service; however, based on the in-service electronic hearing testing and the current audiological assessment, he did not have hearing damage in service.

There are two medical opinions in support of the Veteran's claim.  In a February 2014 statement, a private audiologist, Dr. R.G. (initials used to protect privacy), opined that, given the Veteran's medical and occupational history, combined with his reported history, his tinnitus was very likely the result of damage sustained from hazardous noise during his military service.  Dr. R.G. indicated that while the hearing thresholds from the current audiological examination did not constitute hearing loss for VA purposes, the threshold configuration was highly suggestive of damage from noise exposure.  He explained that tinnitus is a common effect of noise damage, often presenting before substantial hearing threshold shifts.  In addition, in a February 2014 statement, another private audiologist, Dr. K.T., opined that the Veteran's tinnitus was more likely than not associated with his time in the military, based on her review of his military records, as well as her clinical notes and assessment.  Both private audiologists provided their opinions based on an audiological examination of the Veteran, consideration of the relevant facts, and the Veteran's competent and credible statements.

Thus, the evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his military service.  Resolving reasonable doubt in the favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


